                     Case 1:20-cv-03388-EGS Document 32 Filed 04/06/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________
                                               District ofDistrict
                                                          Columbia of __________


MICHIGAN WELFARE RIGHTS ORGANIZATION, et al.,                  )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-03388-EGS
                 DONALD J. TRUMP, et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          MI. WELFARE RIGHTS ORG., TEASHA JONES, NICOLE HILL, MAUREEN TAYLOR, and NAACP                                .


Date:          04/06/2021
                                                                                         Attorney’s signature


                                                                                     Janai S. Nelson 2851301
                                                                                     Printed name and bar number
                                                                         NAACP Legal Defense & Educational Fund, Inc.
                                                                                 40 Rector Street, 5th Floor
                                                                                   New York, NY 10006

                                                                                               Address

                                                                                       jnelson@naacpldf.org
                                                                                            E-mail address

                                                                                          (212) 965-2200
                                                                                          Telephone number

                                                                                          (212) 226-7592
                                                                                             FAX number
